PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

KNOBBE MARTENS OLSON & BEAR LLP
2040 MAIN STREET
FOURTEENTH FLOOR
IRVINE, CA 92614

In re Application of: Elad FARHI, et al.
Serial No.: 16846114         
Filed: April 10, 2020
Docket: BEN10.006AUS
Title: BELIEF SPACE PLANNING THROUGH INCREMENTAL EXPECTATION UPDATING
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO GRANT COLOR DRAWINGS



This decision is in response to the renewed petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 16 February 2021.

The petition is GRANTED. 

Review of Facts
Applicant filed a renewed petition requesting acceptance of color drawings on 16 February 2021. 

Regulation and Practice
According to 37 CFR 1.84(a)(2) in part states:

“On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. Color drawings are not permitted in international applications (see PCT Rule 11.13). The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary.” 
 
“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) in part states:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”

Analysis and Decision
Applicant has satisfied all criteria identified in 37 CFR 1.84(a)(2) and MPEP 608.02(VIII) above.
Particularly, with regard to explaining why the color drawings are necessary with respect to the subject matter sought to be patented, the renewed petition statements that “The multiple objects would not be distinguishable if the overlapping images were indicated with different shades of gray rather than with color” and “ Fig. 3A is also shown with color to indicate that it is the same set of elements that are shown in color in Fig. 2” do now relate the necessity for color drawings to the subject matter sought to be patented in the claims. Specifically, the “multiple objects” of the drawings appear to relate to at least the claimed “multiple candidate actions” and the “set of elements” of the drawings appear to relate to at least the claimed “set of measurement likelihood” and “set of propagated beliefs” such that the explanation does now relate the necessity of the color drawings to to the subject matter sought to be patented.

Accordingly, the petition is GRANTED.


Any inquiry concerning this decision should be directed to David Brooks at (571) 272-3334. If attempts to reach the undersigned are unsuccessful, you may contact Brian Johnson at (571) 272-3595.    

/Brian Johnson/________
Brian Johnson, Quality Assurance Specialist
TC2100